Case: 19-51175      Document: 00515440802         Page: 1    Date Filed: 06/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                           June 4, 2020
                                    No. 19-51175
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERICK YOVANI RAMOS-ORDONEZ, also known as Erik Yovani Ramos-
Ordonez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CR-380-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Erick Yovani Ramos-Ordonez pleaded guilty to illegal reentry following
removal in violation of 8 U.S.C. § 1326. He appeals the denial of his motion to
dismiss the indictment.
       Ramos-Ordonez maintains that his order of removal was defective—and
thus his removal was void—because the notice to appear did not specify a date



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-51175    Document: 00515440802     Page: 2   Date Filed: 06/04/2020


                                 No. 19-51175

and time for the removal hearing; he suggests that the invalidity of his removal
precludes it from being used to support his illegal reentry conviction. Further,
he asserts that he may attack collaterally his removal order under § 1326(d)
because the insufficiency of the notice to appear invalidated the removal
proceeding, excused him from having to establish administrative exhaustion
and deprivation of judicial review, and rendered the proceeding fundamentally
unfair. Ramos-Ordonez acknowledges that his arguments are foreclosed by
United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), cert. denied, No.
19-6588, 2020 WL 2515686 (U.S. May 18, 2020), and Pierre-Paul v. Barr, 930
F.3d 684 (5th Cir. 2019), cert. denied, No. 19-779, 2020 WL 1978950 (U.S. Apr.
27, 2020), and indicates that he raises the issues to preserve them for further
review.
      The Government agrees that the issues are foreclosed by Pedroza-Rocha
and Pierre-Paul and has filed an unopposed motion for summary affirmance.
Alternatively, the Government requests an extension of time to file a brief.
      Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). In Pierre-Paul, this court determined that a notice to
appear that omits the date, time, or place of a removal hearing is not defective
and, in any event, the defect would not be jurisdictional. 930 F.3d at 689-93.
Applying Pierre-Paul, this court in Pedroza-Rocha concluded that the notice to
appear was not deficient, that the purported deficiency would not deprive the
immigration court of jurisdiction, and that the defendant had to exhaust his
administrative remedies before he could collaterally attack his removal order.
933 F.3d at 496-98.     Therefore, the arguments that Ramos-Ordonez has




                                       2
    Case: 19-51175   Document: 00515440802        Page: 3   Date Filed: 06/04/2020


                                   No. 19-51175

asserted on appeal are foreclosed. See Pedroza-Rocha, 933 F.3d at 496-98;
Pierre-Paul, 930 F.3d at 689-93.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED. The Government’s alternative motion for an extension of time to
file a brief is DENIED. The judgment of the district court is AFFIRMED.




                                        3